Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 9, 2021

                                     No. 04-21-00285-CV

                               Alma Maldonado GONZALEZ,
                                        Appellant

                                               v.

                                 VANTAGE BANK TEXAS,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23070
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

        On August 5, 2021, because the clerk’s record did not contain a final judgment signed by
the trial court or other appealable order, we ordered Appellant to show cause why this appeal
should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Subsequently, a supplemental clerk’s record was filed containing a final judgment.
       Our August 5, 2021 show cause order is satisfied. We reinstate the appellate timetable.
Appellant’s brief is due THIRTY DAYS from the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court